Citation Nr: 0633803	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

3.  Entitlement to service connection for skin rashes, 
including due to herbicidal exposure.

4.  Entitlement to service connection for cysts, include due 
to herbicidal exposure.

5.  Entitlement to service connection for gastric ulcers.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's service medical records show that prior to 
his discharge from active duty, his heart, skin, abdomen, 
upper extremities, and neurologic system were clinically 
evaluated as normal in April 1968.  A scar was noted on his 
right shin as an identifying mark.

2.  Competent medical evidence indicates the veteran was 
diagnosed with hypertension in 1992; there is no indication 
from the competent medical evidence that his diagnosed 
hypertension is attributable to his service.

3.  Competent medical evidence does not indicate the 
veteran's bilateral carpel tunnel syndrome was acquired 
during his military service or was otherwise attributable to 
his service.

4.  Competent medical evidence does not indicate the 
veteran's skin rashes or cysts were acquired during his 
military service or were otherwise attributable to his 
military service.

5.  Competent medical evidence does not indicate the veteran 
has a chronic disability involving ulcers or any other 
gastrointestinal condition that was acquired during his 
military service or is otherwise attributable to his service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Bilateral carpel tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Skin rashes were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

4.  Cysts were not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

5.  A gastrointestinal condition, to include gastric ulcers, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements in support of claim, 
do not constitute competent medical evidence of the diagnosis 
or etiology of the claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Hypertension

A November 1992 VA medical record indicates the veteran had 
been diagnosed with hypertension nine months previously.  See 
also May 1992 VA medical record (indicates veteran never 
received his medications for his hypertension) and July 1992 
VA medical record (contains a diagnosis of mild 
hypertension).  As such, the record contains competent 
medical evidence of a current disability.

The May 2003 hearing transcript shows that the veteran 
testified he was diagnosed with hypertension while on active 
duty and that upon his discharge he immediately sought 
treatment from VA for hypertension and had been taking 
medication ever since.  However, in contrast to his current 
testimony, the veteran reported that he had no history of 
high or low blood pressure at his release from active duty.  
See April 1968 report of medical history.  Additionally, the 
April 1968 report of medical examination indicates the 
veteran's heart was clinically evaluated as normal and 
contains a blood pressure reading of 132/88.  See Stedman's 
Medical Dictionary, 855 (27th ed. 2000).  In light of the VA 
medical evidence indicating the veteran was diagnosed with 
hypertension in 1992, the veteran's contemporaneous 
statements in 1968 are more credible and probative than his 
current testimony.

While the evidence is indicative of a current diagnosis of 
hypertension, there is no competent medical evidence 
attributing any such diagnosis to the veteran's period of 
service.  Nor is service connection warranted on a 
presumptive basis.  Certain disease, including hypertension, 
may be presumed to have been incurred in service when 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Here, the competent medical evidence 
indicates the veteran was diagnosed with hypertension in 
1992, more than two decades after his discharge from active 
duty.    

As competent medical evidence does not attribute the 
veteran's currently diagnosed hypertension to his period of 
service and service connection is not warranted on a 
presumptive basis, the Board must conclude that the weight of 
the evidence is against his claim and his appeal is therefore 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (The benefit-of-doubt rule does not apply when the 
preponderance of the evidence is against the claim).  

Bilateral Carpel Tunnel Syndrome

The record first contains evidence of carpel tunnel syndrome 
and problems with the ulnar nerves in 1999.  See June 1999 VA 
medical record.  A June 2000 private medical record indicates 
the veteran underwent surgical correction for this condition.  

The veteran has attributed his diagnosed carpel tunnel 
syndrome to his period of military service.  He testified 
that while in the military he was a bow climber and in 
communications (that involved splicing cables) and that he 
had problems since that time.  See May 2003 hearing 
transcript.  However, in April 1968 he indicated on his 
report of medical history that he did not have and had not 
had any problems with painful joints, rheumatism, or 
neuritis.  The April 1968 report of medical examination 
indicates his upper extremities and neurologic system were 
clinically evaluated as normal.  As previously indicated, the 
veteran is not competent to render medical opinions as to the 
etiology of a disability and the competent medical evidence 
does not medically attribute his diagnosis of carpel tunnel 
syndrome, first shown in 1999, to his period of military 
service in the 1960s.

As the competent medical evidence of record does not indicate 
the veteran's diagnosed carpel tunnel syndrome was acquired 
during his military service or was otherwise attributable to 
his service, the weight of the evidence is against the claim 
of entitlement to service connection and this appeal is 
denied.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. 
Cir. 2001) (when the preponderance of the evidence is against 
a claim, the doctrine of reasonable doubt is not for 
application).

Rashes and Cysts

The veteran claims that he is entitled to service connection 
for rashes and cysts as the result of exposure to Agent 
Orange during service in the Republic of Vietnam during the 
Vietnam Era.  A veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e) (2005).  Regulations pertaining 
to Agent Orange exposure have expanded to include all 
herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 U.S.C.A. § 1116(f) (West 2002).  The veteran's military 
personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam Era and, as there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2005). 

As indicated, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As such, the veteran's 
assertion that he has any skin condition as the result of his 
military service, to include due to splicing cables or due to 
herbicidal exposure, is not competent medical evidence.  See 
May 2003 hearing transcript.

Here, in contrast to the veteran's current assertions, the 
April 1968 report of medical history shows the veteran 
indicated he did not have and had not had any skin disease or 
cysts.  The April 1968 report of medical examination 
indicates that his skin was clinically evaluated as normal 
(the report notes a scar on his right shin as an identifying 
mark).  The May 2003 hearing transcript indicates he 
testified to having skin blotches after his service in the 
Republic of Vietnam that then became sores for which he 
sought treatment from VA in the 1960s and 1970s.  VA 
treatment records prior to the 1980s were not found in the 
instant case, but VA medical records did reference skin 
blotches that disappeared the next day during his 
hospitalization in July 1987.  Subsequent VA medical records 
show treatment for various skin problems such as a keratosis 
in June 1992, a lesion on his right shin in July 1992, an 
infected hematoma in August 1993, and a cyst on his left arm 
in December 1993.  More recent VA medical records show 
treatment for a cyst of the right ear in April 2003, back 
lesions in February 2004, and shingles in August 2004.  
Another August 2004 medical record references carbuncles "40 
years ago" but this reference would predate the veteran's 
military service as opposed to referencing a skin condition 
during his military service.

While the current medical evidence shows treatment for 
various skin conditions, whether they be individual acute 
episodes or indicative of a chronic skin disorder, there is 
no competent medical evidence of record that indicates the 
veteran has a chronic skin disability (either as rashes or 
cysts) that was acquired during his military service or was 
otherwise attributable to his service.  Moreover, the medical 
evidence does not contain evidence of a skin condition such 
as chloracne or any other acneform diseases consistent with 
chloracne such that service connection is warranted on a 
presumptive basis.  As such, the weight of the evidence is 
against the claim of entitlement to service connection and 
this appeal is denied.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (when the preponderance of the 
evidence is against a claim, the doctrine of reasonable doubt 
is not for application).

Gastric Ulcers

The May 2003 hearing transcript shows the veteran testified 
to being treated with Pepto-Bismol for nausea while on active 
duty.  However, there is no evidence of the diagnosis of a 
chronic gastrointestinal disorder while on active duty or of 
any type of ulcers.  The April 1968 report of medical 
examination indicates the veteran's abdomen was clinically 
evaluated as normal while he reported on his contemporaneous 
report of medical history that he did not have and had not 
had any stomach or intestinal troubles.

The first evidence indicative of stomach or gastrointestinal 
problems is August 1987 VA medical records which indicate as 
possibly "newly developed" stress ulcer (either as a 
duodenal ulcer, gastric ulcer, or gastritis).  The VA medical 
evidence indicates that gastrointestinal testing in 1989 was 
normal while August and November 1992 VA medical records show 
complaints of abdominal pain and ulcers.  His February 2005 
VA problem list does not reference any type of ulcer but does 
reference an intestinal disorder and esophageal reflux.  
Regardless of the exact nature of the of the veteran's 
current chronic gastrointestinal condition, there is no 
competent medical evidence of record that indicates the 
veteran's current condition was acquired during his military 
service or was otherwise attributable to his service.  As 
such, the weight of the evidence is against the claim of 
entitlement to service connection and this appeal is denied.  
See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) 
(when the preponderance of the evidence is against a claim, 
the doctrine of reasonable doubt is not for application).


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to the initial adjudication of his claim, the veteran 
was notified by letter in May 2002 of the principles of 
service connection, the evidence and information he was 
expected to provide, and the evidence VA would seek.  He was 
similarly notified in January 2004.  The January 2004 letter 
also informed him that efforts were being made to obtain 
additional service medical records, that he should submit any 
service medical records in his possession, and/or submit 
additional information so an attempt to reconstruct his 
service medical records could be made.  In February 2005, a 
letter was issued to the veteran which updated him on the 
evidence obtained in his appeal, informed him that additional 
VA medical records had been requested, and requested that he 
submit any evidence in his possession that pertained to his 
claims.  He was informed by the February 2005 supplemental 
statement of the case that VA medical records dating back to 
1968 were not found.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Under these 
circumstances, the Board is satisfied that any issue as to 
the timing or completeness of the notice was harmless and 
nonprejudicial to the veteran.  

As the weight of the evidence is against the veteran's 
service connection claims, any questions as to any 
appropriate effective dates or potential disability ratings 
are rendered moot.  Under these circumstances, the Board is 
satisfied that any issue as to the completeness as to these 
elements of the notice was harmless, that VA's notice 
requirements are met, and this decision is nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  While there is competent medical evidence of current 
chronic disabilities, there is a lack of credible evidence of 
in-service complaints or treatment for the claimed conditions 
in addition to a lack of credible evidence that there is an 
association between any of the current conditions and the 
veteran's military service.  As such, VA medical examinations 
have not been provided in the instant case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Service medical records, 
service personnel records, VA medical records and a 
transcript of the May 2003 hearing are of record.  Private 
medical evidence submitted by the veteran has been associated 
with the claims file but he has not provided any release 
forms so that the complete records could be obtained from 
either private medical providers or legal records in 
connection with his worker's compensation claim.  As the 
veteran has not identified or authorized VA to obtain any 
additional evidence pertinent to this claim, no further 
assistance to the veteran regarding development of evidence 
is required.


ORDER

Service connection for hypertension, bilateral carpel tunnel 
syndrome, skin rashes, cysts, and gastric ulcers is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


